IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PETER D'AMELIO                         : No. 444 EAL 2014
                                       :
                                       : Petition for Allowance of Appeal from the
             v.                        : Order of the Superior Court
                                       :
                                       :
ANDREW CAPPONI, C&H SERVICES,          :
DUE AMICI DEVELOPMENT, LLC, DUE        :
AMICI DEVELOPMENT ASSOCIATES           :
                                       :
                                       :
PETITION OF: DUE AMICI                 :
DEVELOPMENT LLC AND DUE AMICI          :
DEVELOPMENT ASSOCIATES                 :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.